

115 HRES 944 IH: Expressing solidarity with and sympathy for the people of Guatemala after the June 3, 2018, eruption of the Fuego Volcano.
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 944IN THE HOUSE OF REPRESENTATIVESJune 14, 2018Mrs. Torres (for herself and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing solidarity with and sympathy for the people of Guatemala after the June 3, 2018,
			 eruption of the Fuego Volcano.
	
 Whereas, on Sunday, June 3, 2018, Guatemala’s Fuego Volcano, which borders the Chimaltenago, Esquintla, and Sacatepequez Departments, erupted, spewing toxic gas, volcanic ash, and rock into the surrounding area;
 Whereas according to Guatemala’s natural disaster commission, CONRED, more than 100 people have died, at least 197 are missing, more than 12,500 have been evacuated from affected areas, and over 4,000 sheltered;
 Whereas, on June 3, 2018, the President of Guatemala, Jimmy Morales, declared 3 days of national mourning;
 Whereas, on June 6, 2018, the United States Embassy in Guatemala announced that the United States would provide an initial contribution of $300,000 in humanitarian assistance;
 Whereas, on June 7, 2018, six pediatric burn patients arrived safely at Shriners Hospital in Galveston, Texas, following close coordination between the Department of State, the United States Mission in Guatemala, and the Department of Defense, in collaboration with Shriners International and the Guatemalan Government;
 Whereas rains and the persistence of volcanic ash and toxic gases have further impeded recovery efforts;
 Whereas Guatemala is a longstanding United States ally and important economic partner; Whereas there are more than 1,000,000 Guatemalan-Americans living in the United States; and
 Whereas there are as many as 6,500 United States citizens living in Guatemala: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its solidarity with and deepest sympathy for the people of Guatemala, especially the victims of the volcano eruption, and their families;
 (2)recognizes the efforts of Guatemalan first responders and citizen volunteers who have courageously rescued survivors and provided emergency assistance;
 (3)recognizes the voluntary donations made by United States citizens, companies, and charities to relief and reconstruction efforts;
 (4)urges the United States Agency for International Development and other relevant United States agencies to continue to provide relief and reconstruction assistance, using local procurement to the greatest extent possible.
			